NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Submitted May 6, 2016 
                                   Decided June 1, 2016 
                                               
                                           Before 
 
                         JOEL M. FLAUM, Circuit Judge 
                          
                         DANIEL A. MANION, Circuit Judge 
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 15‐2007 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Eastern District of Wisconsin.
                                                   
      v.                                          No. 14‐CR‐188‐JPS‐3 
                                                   
MICHAEL HIGHSHAW,                                 J. P. Stadtmueller, 
      Defendant‐Appellant.                        Judge. 
 
                                         O R D E R 

        Michael Highshaw pleaded guilty to a conspiracy involving 500 grams or more of 
crack and powder cocaine, 21 U.S.C. §§ 846, 841(a)(1), and to being a felon in possession 
of a firearm, 18 U.S.C. § 922(g)(1). He was then sentenced below the guidelines to 180 
months’ imprisonment. Although the plea agreement included an appeal waiver, 
Highshaw filed a notice of appeal. His lawyer asserts that the appeal is frivolous and 
seeks to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). Counsel submitted a 
brief that explains the nature of the case and addresses the issues that an appeal of this 
kind might be expected to involve. Highshaw declined our invitation to respond to 
counsel’s motion. See CIR. R. 51(b). Because counsel’s analysis appears to be thorough, 
we limit our review to the subjects that counsel has discussed. See United States v. Bey, 
748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
No. 15‐2007                                                                             Page 2 
 
        Counsel informs us that Highshaw wishes to challenge his guilty plea and 
proceeds to discuss the adequacy of the plea colloquy. We agree with counsel—despite 
her failure to notice several shortcomings in the colloquy—that any challenge to the plea 
would be frivolous. The court neglected to inform Highshaw that forfeiture, restitution, 
or a special assessment could be ordered, FED. R. CRIM. P. 11(b)(1)(J),(K),(L), that he had a 
right to persist in his plea of not guilty, FED. R. CRIM. P. 11(b)(1)(B), and that he had a 
right to be represented by counsel, FED. R. CRIM. P. 11(b)(1)(D). But Highshaw never 
moved to withdraw his guilty plea in the district court, so our review would be limited 
to plain error. See United States v. Vonn, 535 U.S. 55, 59, 62–63 (2002); United States v. 
Davenport, 719 F.3d 616, 618 (7th Cir. 2013). First, the court’s silence regarding restitution 
was inconsequential because the court never ordered restitution. See United States v. Fox, 
941 F.2d 480, 484–85 (7th Cir. 1991). Although the court did not mention either forfeiture 
or a special assessment, the plea agreement detailed the forfeiture of particular firearms 
and ammunition, as well as a $200 special assessment. See United States v. Driver, 242 F.3d 
767, 769, 771 (7th Cir. 2001); United States v. Akinsola, 105 F.3d 331, 333–34 (7th Cir. 1997). 
The court also did not inform Highshaw of his right to plead not guilty, but he must 
have known as much because he already had pleaded not guilty at his arraignment and 
the very purpose of the colloquy was to change that plea. See United States v. Knox, 287 
F.3d 667, 670 (7th Cir. 2002). Finally, the district court’s failure to advise Highshaw of his 
right to counsel could not be plain error, FED. R. CRIM. P. 11(b)(1)(D), as Highshaw had 
counsel throughout the proceedings and does not allege that he was unaware of this 
right. See United States v. Lovett, 844 F.2d 487, 491–92 (7th Cir. 1988). The transcript of the 
plea colloquy shows that the district court otherwise substantially complied with 
Federal Rule of Criminal Procedure 11(b), see United States v. Konczak, 683 F.3d 348, 349 
(7th Cir. 2012), although we would remind the district court to follow the model for 
conducting the plea colloquy to avoid these errors in the future, see United States v. Polak, 
573 F.3d 428, 432–33 (7th Cir. 2009).   

        Highshaw’s appellate lawyer also has evaluated the case for possible sentencing 
claims, but correctly concludes that any claim would be foreclosed by his appeal waiver 
(“[T]he defendant knowingly and voluntarily waives his right to appeal his sentence in 
this case . . .”). An appeal waiver stands or falls with the guilty plea, see United States v. 
Zitt, 714 F.3d 511, 515 (7th Cir. 2013); United States v. Sakellarion, 649 F.3d 634, 639 (7th 
Cir. 2011), and counsel has not identified an exception that would apply here, see United 
States v. Adkins, 743 F.3d 176, 192–93 (7th Cir. 2014); United States v. Bownes, 405 F.3d 634, 
637 (7th Cir. 2005). Counsel briefly considers whether the appeal waiver might be 
unenforceable on the ground that the district court made a confusing statement about 
the scope of the waiver at the change‐of‐plea hearing: “Whether or not [the appeal 
No. 15‐2007                                                                             Page 3 
 
waiver is] effective or not is [a] subject for the court of appeals and for that reason this 
court doesn’t put a lot of stock in those waivers. But, in any event, it is part of the plea 
agreement.” But counsel correctly concludes that this comment could not be the basis for 
a non‐frivolous challenge because the court said these words after Highshaw confirmed 
that he was waiving his right to appeal, and there is no indication that the court’s 
statements confused him. See United States v. Williams, 184 F.3d 666, 669 (7th Cir. 1999). 

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.